311 F.2d 576
HUMOR MAGAZINES, INC., Defendant, Appellant,v.UNITED STATES of America, Appellee.
No. 6003.
United States Court of Appeals First Circuit.
Jan. 15, 1963.

William S. Green, Manchester, N.H., with whom Kimon S. Zachos and Sheehan, Phinney, Bass, Green & Bergevin, Manchester, N.H., were on brief, for appellant.
Paul L. Normandin, Asst. U.S. Atty., with whom William H. Craig, Jr., U.S. Atty., was on brief, for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit judges.
PER CURIAM.


1
We see no significant distinction between the relevant materials recently considered by this court in Excellent Publications, Inc. v. United States, 1962, 309 F.2d 362, and the relevant materials before us in the case at bar.


2
Judgment will be entered vacating the judgment of the District Court, setting aside the verdict, and remanding the case to that Court with directions to grant the appellant's motion for judgment of acquittal.